UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Criminal No. 19-305 (AET)
Vv.

CESAR HUMBERTO SANCHEZ : DETENTION ORDER

ALMENDARES :

a/k/a “Cesar Sanchez”

This matter having been opened to the Court on motion of the
United States, by Craig Carpenito, United States Attorney for the District of
New Jersey (Alexander E. Ramey, Assistant United States Attorney, appearing)
for an order, pursuant to Title 18, United States Code, Section 3142(e), to
detain the defendant without bail pending trial in the above-entitled matter;
and an immigration detainer having been lodged with U.S. Immigration and
Customs Enforcement; and the defendant currently serving a sentence of
imprisonment in the custody of the State of New Jersey; and the defendant,
Cesar Humberto Sanchez Almendares (through counsel Andrea Bergman,
Assistant Federal Public Defender), having consented to detention and reserved
his right to seek pre-trial release at a later date; and for good cause shown:

IT IS, therefore, on this 15 day of May, 2019,

ORDERED, pursuant to Title 18, United States Code, Sections 3142(e)
and 3142(f), that the defendant be detained, and that he be committed to the
custody of the Attorney General or his authorized representative upon his

release from the custody of the State of New Jersey; and it is further
ORDERED that such detention be without prejudice to the defendant’s
right to seek pre-trial release pursuant to Title 18, United States Code,
Section 3142(f} at a later date; and it is further

ORDERED, pursuant to Title 18, United States Code, Section 3142(i),
that the defendant be afforded reasonable opportunity for private consultations
with counsel; and it is further

ORDERED, pursuant to Title 18, United States Code, Section 3142(i),
that, upon order of this or any other court of the United States of competent
jurisdiction or on request of an attorney for the United States, the defendant
shall be delivered to a United States Marshal for the purpose of appearances in

connection with court proceedings.

/]
/
/

 

HONORABLE’ sins a :ODDMAN
United States Magi 502M.
